


EXHIBIT 10.1


AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT


This Amendment No. 2 to Employment Agreement (this "Amendment") is entered into
as of October 1, 2013, between WILLIAM P. LIVEK ("Executive") and RENTRAK
CORPORATION, an Oregon corporation ("Corporation").
WHEREAS, Executive and Corporation are parties to an Employment Agreement dated
as of June 15, 2009, and amended as of November 6, 2011 (the "Agreement");
WHEREAS, Executive and Corporation desire to enter into this Amendment in order
to provide more flexibility to the Compensation Committee of the Board of
Directors of the Corporation in determining Executive's bonus compensation.
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other valuable consideration, the parties hereby agree as follows:
1.    Term. Section 2.2 of the Agreement is amended and restated in its entirety
to read as follows:
" 2.2 Bonus Compensation. For each fiscal year in the Term, Executive will be
eligible for an annual bonus with a target amount of $200,000 payable in cash
within 60 days following the end of each fiscal year based on the achievement of
performance measures approved by the Compensation Committee of the Board. The
Compensation Committee, after receiving input from Executive, will determine the
extent, if any, to which the applicable performance measures for a given period
or fiscal year have been achieved in its sole discretion."
2.    General. Except as specifically amended hereby, the Agreement shall
continue in force and effect under its existing terms.
The parties have executed this Amendment as of the date stated above.
 
 
RENTRAK CORPORATION
 
 
 
 
 
 
/s/ William P. Livek
 
By:
/s/ David I. Chemerow
 
William P. Livek
 
Name:
David I. Chemerow
 
 
 
Its:
COO & CFO
 
 
 
 
 
 







